             Case 4:19-cv-07637-JST Document 41-1 Filed 03/31/20 Page 1 of 3



 1   CORTLIN H. LANNIN (Bar No. 266488)
     clannin@cov.com
 2   ISAAC D. CHAPUT (Bar No. 326923)
     ichaput@cov.com
 3   COVINGTON & BURLING LLP
     Salesforce Tower
 4   415 Mission Street, Suite 5400
     San Francisco, California 94105-2533
 5   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
 6
     ERIC C. BOSSET (admitted pro hac vice)
 7   ebosset@cov.com
     THOMAS I. PLOTKIN (admitted pro hac vice)
 8   tplotkin@cov.com
     COVINGTON & BURLING LLP
 9   One CityCenter, 850 10th Street NW
     Washington, D.C. 20001
10   Telephone: +1 (202) 662-6000
     Facsimile: +1 (202) 662-6291
11
     Attorneys for Defendant Aramark Correctional Services, LLC
12

13                                 UNITED STATES DISTRICT COURT

14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                          OAKLAND DIVISION

16

17    ARMIDA RUELAS; DE’ANDRE EUGENE                          Civil Case No.: 4:19-CV-07637 JST
      COX; BERT DAVIS; KATRISH JONES;
18    JOSEPH MEBRAHTU; DAHRYL
      REYNOLDS; MONICA MASON; LUIS                            DECLARATION OF
19    NUNEZ-ROMERO; and all others similarly                  CORTLIN H. LANNIN IN SUPPORT OF
      situated,                                               JOINT STIPULATION TO CONTINUE
20                                                            APRIL 28, 2020 INITIAL CASE
             Plaintiffs,                                      MANAGEMENT CONFERENCE TO
21                                                            JULY 21, 2020
             v.
22
      COUNTY OF ALAMEDA; GREGORY J.
23    AHERN, SHERIFF; ARAMARK
      CORRECTIONAL SERVICES, LLC; and
24    DOES 1 through 10,
25           Defendants.
26

27

28


                           DECLARATION OF CORTLIN H. LANNIN IN SUPPORT OF JOINT STIPULATION
                Case 4:19-cv-07637-JST Document 41-1 Filed 03/31/20 Page 2 of 3



 1          I, CORTLIN H. LANNIN, declare as follows:
 2          1.       I am an attorney licensed to practice in the State of California and am admitted to practice
 3   before this Court. I am a partner in the law firm of Covington & Burling LLP, counsel for Aramark
 4   Correctional Services, LLC (“Aramark”). If called upon to testify as to the facts set forth herein, I could
 5   and would testify competently thereto.
 6          2.       On November 22, 2019, the Court issued an order setting an initial CMC for February 25,
 7   2020, along with related deadlines (see Dkt. No. 5).
 8          3.       On December 11, 2019, plaintiffs and Aramark filed a joint stipulation to extend
 9   Aramark’s deadline to answer or otherwise respond to the Complaint to January 17, 2020 (see Dkt.
10   No. 11).
11          4.       On February 5, 2020, the parties filed a joint stipulation to continue the initial CMC from
12   February 25, 2020 to April 28, 2020 (see Dkt. No. 30).
13          5.       On February 6, 2020 the Court granted the parties’ stipulated request to continue the
14   initial CMC from February 25, 2020 to April 28, 2020 (see Dkt. No. 34).
15          6.       Defendants County of Alameda, Sheriff Gregory J. Ahern, and Aramark filed motions to
16   dismiss the Complaint (see Dkt. Nos. 13, 23), which the Court has taken under submission (see Dkt.
17   Nos. 36, 37).
18          7.       The Court’s decisions on defendants’ motions to dismiss may affect the scope of
19   plaintiffs’ case and discovery.
20          8.       The Court has indicated that it will grant stipulated requests to continue case management
21   conferences scheduled before May 1, provided that the requested continuance is for not more than 90
22   days. See https://apps.cand.uscourts.gov/CEO/cfd.aspx?7146#Notes.
23          9.       Continuing the initial CMC to permit the Court time to consider defendants’ motions will
24   promote efficiency and conserve judicial resources.
25          10.      Continuing the initial CMC also will provide necessary time for the parties and their
26   counsel to coordinate and prepare appropriately for the CMC and the antecedent activities tethered to the
27   CMC, which activities are not currently practicable under existing conditions associated with the
28   COVID-19 pandemic.

                             DECLARATION OF CORTLIN H. LANNIN IN SUPPORT OF JOINT STIPULATION
              Case 4:19-cv-07637-JST Document 41-1 Filed 03/31/20 Page 3 of 3



 1          11.      The parties therefore propose to continue the initial CMC on April 28, 2020 to July 21,
 2   2020, and to continue related deadlines that are tethered to the date of that CMC.
 3          12.      The requested modification will move the scheduled initial CMC date forward by less
 4   than 90 days.
 5          I declare under the penalty of perjury under the laws of the United States that the foregoing is
 6   true and correct. This declaration is executed this 31st day of March, 2020, in San Francisco, California.
 7
                                                           /s/ Cortlin H. Lannin
 8                                                         Cortlin H. Lannin
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
                             DECLARATION OF CORTLIN H. LANNIN IN SUPPORT OF JOINT STIPULATION
